REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Sherlock (United States Patent Application Publication No. 20160063500) discloses an invention for an authentication system for electronic transactions occurring over a computerized network is provided that includes: (a) a transaction authentication system interface operatively coupled to the computerized network for receiving proposed transactions information over the computerized network; and (b) a transaction authentication tool, operatively coupled to the transaction authentication system interface, where the tool includes: an automated anti-fraud analysis component for analyzing transactions information from a plurality of proposed transactions and automatically rejecting a first subset of proposed transactions according to automatic rejection criteria and automatically assigning a second subset of transactions for additional review; and an automated acceptance component for analyzing the second subset of transactions and accepting a third subset of transactions from the second subset based upon automatic accepting criteria. In addition, Gideoni (United States Patent Application Publication No. 20160328715) discloses an invention for a system and accompanying method for making inferences regarding the trustworthiness of a person performing an online transaction and deciding whether to allow the transaction to have material implications. More specifically, the information relates to the online browsing activity of a user and the online transaction being performed by the user. Further, information regarding certain probable characteristics of the user is determined based on a possible association between the user and one or more known entities. Based on the foregoing information, model attributes are derived and provided as input to a fraud determination model. Using this model and one or more of the attributes, a probability that the transaction is fraudulent is determined. In addition, Han (United States Patent No. 10366378) discloses a risk analysis component 128 that generates a risk score and compares to the merchant or issuer specified risk threshold. In other examples, the risk threshold may be a dynamically changing value that varies based on the time of day, geo-location or price of the item, for example. The risk analysis component 128 is described in detail in FIG. 2. If the risk score satisfies a risk threshold, the offline transaction is approved. However, if the risk score does not satisfy the risk threshold, the offline transaction is rejected by the POS system 101 even though the transaction was approved by the chip of the payment object 116.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, comparing, by the computer system, the overall score with a fraud threshold selected from a plurality of fraud thresholds, the fraud threshold selected based on a geographical region in which the transaction is being completed; determining, by the computer system and based on the comparison, that the current transaction is not fraudulent before the current transaction is completed; for each of the plurality of fraud thresholds, updating, by the computer system, the respective fraud threshold based upon past fraudulent transactions on the merchant website and a chargeback report received by the computer system in response to determining the past fraudulent transactions were completed in a geographical region that corresponds to the respective fraud threshold. 
Claims 2-3, 6-10, 21-22 are dependent on claim 1 and are allowable for the same reasons stated above. In addition, claim 11 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 14 are dependent on claim 11 and are allowable for the same reasons stated above. In addition, claim 15 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 16 are dependent on claim 15 and are allowable for the same reasons stated above. In addition, claim 17 is analogous to claim 1, and thus is allowable for the same reasons stated above. In addition, claim 18 is analogous to claim 1, and thus is allowable for the same reasons stated above. Claims 19-20 are dependent on claim 18 and are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619